Case: 14-12188-MAF Doc #: 1073 Filed: 12/20/18 Desc: Main Document                       Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE



 In re:
                                                               Chapter 11
 FRED FULLER OIL & PROPANE CO., INC.,
                                                               Case No. 14-12188-MAF
                          Debtor.



     ORDER REGARDING MOTION BY CHAPTER 11 TRUSTEE FOR ORDER
   AUTHORIZING PAYMENT TO CHAPTER 11 ADMINISTRATIVE CLAIMANTS

          This matter having come before the Court on the Motion by Chapter 11 Trustee for Order

Authorizing Payment to Chapter 11 Administrative Claimants dated November 16, 2018 [docket

no. 1041] (the “Motion”) filed by Harold B. Murphy (the “Trustee”), the Chapter 11 trustee of

the bankruptcy estate of Fred Fuller Oil & Propane Co., Inc.; good and sufficient notice of the

Motion and the hearing on the Motion scheduled for December 17, 2018 at 1:00 p.m. (the

“Hearing”) having been provided; and the Hearing having been held and concluded; the Court

having reviewed the Motion; it appearing from the record before the Court and upon due

deliberation that sufficient cause exists; and it further appearing that counsel to the Official

Committee of Unsecured Creditors has voluntarily agreed to subordinate payment of a portion of

its compensation to provide for payment in full of the Section 503(b)(9) claims of J.A. Marino

Automatic Heating Co., Inc. and Sanel Auto Parts Co., the COURT HEREBY FINDS THAT:

          A. This Court has jurisdiction over the bankruptcy case pursuant to 28 U.S.C. §§ 1334(a)

and 157(b)(1). Venue of the bankruptcy case in this district is proper pursuant to 28 U.S.C. §§

1408 and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          B. Notice of the Motion was appropriate given the circumstances.

          C. Good and sufficient cause exists for the entry of this Order.
Case: 14-12188-MAF Doc #: 1073 Filed: 12/20/18 Desc: Main Document                    Page 2 of 3



       NOW THEREFORE, in consideration the foregoing findings and all of the evidence

before the Court, it is HEREBY ORDERED AND ADJUDGED AS FOLLOWS:

       1.       The Motion is allowed as provided herein.

       2.       The Trustee is authorized to pay the following holders of allowed Chapter 11

Administrative Claims in the following amounts, which consists of approximately 78.7% of the

allowed claims:

       (i)      The Trustee, in the amount of $35,861.72 in commission;

       (ii)     Murphy & King. P.C., as counsel to the Trustee, in the amount of $380,996.29 in
                compensation and $33,473.11 in expenses;

       (iii)    CBIZ Corporate Recovery Services, as Financial Advisors to the Trustee, in the
                amount of $75,536.77 in compensation and $1,044.02 in expenses;

       (iv)     CBIZ Corporate Recovery Services, as Chief Restructuring Officer, in the amount
                of $247,472.68 in compensation and $1,081.31 in expenses;

       (v)      William S. Gannon, as counsel to the Debtor, in the amount of $170,881.36 in
                compensation and $1,215.14 in expenses;

       (vi)     Brinkman Portillo Ronk, APC, as counsel to the Official Committee of Unsecured
                Creditors, in the amount of $114,563.19 in compensation and $5,784.32 in
                expenses;

       (vii)    J.A. Marino Automatic Heating Co., Inc., the holder of an administrative expense
                claim pursuant to 11 U.S.C. § 503(b)(9), in the amount of $8,639.32;

       (viii)   Sanel Auto Parts Co., the holder of an administrative expense claim pursuant to
                11 U.S.C. § 503(b)(9), in the amount of $7,416.67; and

       (ix)     Energy Kinetics, Inc., the holder of an administrative expense claim pursuant to
                11 U.S.C. § 503(b)(9), in the amount of $24,739.76.




                                                 2
Case: 14-12188-MAF Doc #: 1073 Filed: 12/20/18 Desc: Main Document              Page 3 of 3



       3.      The balance of the Allowed unpaid Chapter 11 Administrative Claims may be

paid only after further Court order.

                                           BY THE COURT



                                           Honorable Michael A. Fagone
                                           United States Bankruptcy Judge
Dated: __________________




                                             3
